Plaintiff in error, George Earnest Dillard, was informed against for burglary in the first degree, after a former conviction of a felony. It was charged that he, in Oklahoma county, on the 8th day of August, 1938, burglariously broke into and entered, in the nighttime, a certain room No. 5, in a two-story brick rooming house No. 108 1/2 West Grand Ave., Oklahoma City, in the possession of J. C. Watson, in which room personal property, wearing apparel, money, and watch were then and there kept, with the felonious intent to take, steal and carry away the same, and that said defendant did take certain property belonging to the said J. C. Watson at said time and place, a certain yellow gold Hamilton watch, $92 in cash, a white handle pocket knife and a billfold, with the felonious intent to deprive the said rightful owner thereof.
It was further charged that defendant had previously been convicted of the crime of larceny and of receiving stolen property on April 27, 1906, and served two years concurrently on each conviction in the U.S. penitentiary, Leavenworth, Kan., and of having been convicted of the crime of burglary at Boise, Idaho, December 18, 1928, and of having been convicted of the crime of burglary in the second degree in the district court of Oklahoma county, July 2, 1934. *Page 434 
The trial resulted in a verdict of guilty of burglary in the first degree, after a former conviction of a felony and his punishment fixed at imprisonment in the state penitentiary for a term of 30 years.
From the judgment rendered in conformity with the verdict, April 27, 1939, an appeal was perfected by filing in this court on June 7, 1939, a petition in error with case-made attached.
No brief has been filed on behalf of the defendant nor was any appearance made to orally argue the case when it was finally submitted.
When an appeal is taken to this court upon conviction for a felony, and no briefs are filed in behalf of plaintiff in error, and no appearance for oral argument made when the case is called for final submission, this court will read the evidence to ascertain if it supports the verdict, and will examine the record for jurisdictional errors, and if none appear, the judgment will be affirmed. Northcutt v. State,22 Okla. Cr. 410, 211 P. 521; Arthurs v. State, 35 Okla. Cr. 126,248 P. 873; Poole v. State, 37 Okla. Cr. 59, 256 P. 67; Boles v. State, 62 Okla. Cr. 404, 72 P.2d 403.
Upon a careful examination of the record we have failed to find that the defendant has been deprived of any substantial rights guaranteed to him under the law.
The instructions given by the court, to which no objection was made or exception taken, correctly and fully advised the jury as to the law of the case.
From the whole record it appears that the defendant had a fair and impartial trial and was rightfully and legally convicted. The judgment of the district court of Oklahoma county herein is therefore affirmed.
BAREFOOT and JONES, JJ., concur. *Page 435